     Case 1:15-cr-00036-DSC Document 123 Filed 05/24/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA            )
                                    )
              V.                    )    Criminal No. 15-36
                                    )
ELIZABETH MCMAHAN                   )

        MOTION TO POSTPONE SENTENCING AND RELATED DEADLINES

       AND NOW, comes the defendant, Elizabeth McMahan, by her

attorney, and with respect to the above captioned matter, she

represents the following:



1.     Assistant United States Attorney Christian Trabold

consents to the relief sought herein.



2.     The Defendant’s Position with Respect to Sentencing

Factors is due to be filed on May 24, 2019. Sentencing is

scheduled for June 17, 2019 at 1:30 p.m.



3.     Defendant requests a 30 day postponement of the

sentencing hearing, and a corresponding 30 day extension of

the deadline to file her Position with respect to sentencing

factors.
     Case 1:15-cr-00036-DSC Document 123 Filed 05/24/19 Page 2 of 2




4.     The Presentence Report includes a 16 level enhancement

for a “loss”, which is alleged to be more than $1,500,000 and

less than $3,500,000.



5.     The postponement sought herein will provide the parties

and respective counsel with sufficient time to meet and

thereby undertake to resolve disputed issues relating to loss

and corresponding issues relating to restitution.



6.     In that regard undersigned counsel and Mr. Trabold are

planning to meet in the workweek commencing on May 28, 2019.

The purpose of that meeting is to address these still

unresolved issues.



       WHEREFORE, the defendant, Elizabeth McMahan,

respectfully requests that the sentencing be postponed to a

date no earlier than July 17, 2019, and the other deadlines

be postponed accordingly.        She further prays that the

deadline for filing her Position with Respect to Sentencing

Factors be postponed until June 24, 2019.

                               Respectfully submitted,


                               S/ Thomas Livingston
                               Thomas Livingston
                               Assistant Federal Public Defender
                               Pa. Attorney ID No. 36949
